Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over NPL 3GPP R2-1807534 to Qualcomm et al. (hereinafter Qualcomm) in view of U.S.  Pre-Grant Publication US 2019/0215729 (Provisional application 62/643,541) to Oyman et al. (hereinafter Oyman)


 	As to claims 1, 6, 11 and 16, Qualcomm discloses a method by a terminal in a wireless communication system, the method comprising:
 	identifying whether cause information to request a restriction for capability of the terminal is detected (Qualcomm; Page 1, section 1. Introduction discloses a UE sent a restriction request when overheating (=cause) is identified); and
 	reporting, to a base station, a first message including assistance information on a change of the capability of the terminal and the information on the detected cause information, in case that the cause information is detected, wherein the assistance information includes information on at least one of a number of component carriers supported by the terminal, a bandwidth supported by the terminal, or a number of multiple input multiple output (MIMO) layers supported by the terminal (Qualcomm; Fig.3 shows UE sending temporary capability restriction request to the base station that includes capability group (=assistance information). Page 2; section 2 discloses capability group corresponds UE capabilities e.g. MIMO layers. Here Qualcomm is applied for the 3rd alternative);
 	receiving, from the base station, a second message as a response to the first message, the second message including first information for restricting the capability of the terminal (Qualcomm; Section 2, Fig.3; shows the UE receiving RRC connection reconfiguration message and also discloses gNB restrict the UE capability. Section 2 also discloses a prohibit timer in the UE): and
 	performing a communication with the base station based on the first information and the second information (Qualcomm; Section 2; Fig.3 shows and discloses of communication with the base station based on the RRC connection reconfiguration message and prohibit time information),
 	wherein the restricted capability of the terminal is released based on the timer being expired (Qualcomm; Fig.3 shows UE can revert to full capability after the timer expired)
 	wherein the information on the detected cause information indicates detected based on one of a first issue for hardware sharing with another communication method, a second issue for interference by the other communication method, a third issue for an exceptional operation of the terminal, or a fourth issue for a change of a terminal mode (Qualcomm; Section 2; Page 3 discloses cause information is detected based on overheating, interference hardware sharing and based on that UE is sending capability restriction request)
 	 Qualcomm discloses of receiving timer information, but fails to discloses of timer information based on the issue. However, Oyman discloses
	second information on a timer for maintaining the restricted capability of the terminal (Oyman; [0078]; Provisional application at pages 4-5 discloses a prohibit timer is configured by the network node to prevent the UE from sending the indication too frequently)
 	    wherein a value of the timer is determined differently based on which issue is indicated by the information on the detected cause information (Oyman; [0078]; Provisional application at pages 4-5 discloses of different cDRX cycle in configured based on good quality radio and bad quality radio). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to configure the timer value based on radio quality and thus use the limited resources in an effective way. 

 	As to claims 2, 7, 12 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition Qualcomm-Oyman disclose further comprising:
 	receiving, from the base station, information on a prohibit timer for assistance information reporting (Qualcomm; Fig.3; Section 2 discloses prohibit timer), and
 	wherein the first message is reported, in that the prohibit timer is not running (Qualcomm; Fig.3 shows temporary capability restriction request is sent before the prohibit timer is running).

As to claims 3, 8, 13 and 18, the rejection of claim 2 as listed above is incorporated herein. In addition Qualcomm-Oyman disclose further comprising: 
 starting the prohibit timer after the second first message is reported (Qualcomm; Fig.3; Section 2 discloses prohibit timer start after timer is configured by the network).

As to claims 4 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Qualcomm-Oyman disclose wherein the information on the detected cause information indicates an issue by which the cause information is detected (Oyman; [0078]; Provisional application at pages 4-5)

As to claims 5, 10, 15 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Qualcomm-Oyman disclose further comprising:
 	receiving, from the base station, a user equipment (UE) capability enquiry (Qualcomm; Section 2, Fig.3); 
transmitting, to the base station, UE capability information based on the UE capability enquiry (Qualcomm; Section 2, Fig.3)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478